ORDER
This matter was before the Supreme Court on May 10,1994, pursuant to an order directing the parties to appear and to show cause why the issues raised in this petition for certiorari should not be summarily decided. We granted the petition of the defendant, Wanumetonomy Golf and Country Club, for a Writ of Certiorari to review a discovery order of the trial court. The discovery order granted plaintiffs’ motion to compel the production of a statement taken from an employee of the defendant who had witnessed the August 1990 accident that gave rise to this lawsuit. After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, this court concludes that cause has not been shown.
Statements taken in anticipation of trial, such as the one taken by the defendant in this action, are protected and not discoverable in the absence of a showing of injustice or undue hardship by the party seeking production. Fireman’s Fund Ins. Co. v. McAl-pine, 120 R.I. 744, 891 A.2d 84 (1978), In this action plaintiffs did not satisfy their burden that a denial of their motion to produce the statement would result in injustice or undue hardship. The failure of a deponent’s memory on some details of an accident that occurred more than three years before is not the kind of prejudice or hardship contemplated by the rule. The trial justice who heard this motion made no findings of hardship because none was established. Therefore, no basis existed for ordering the production of the statement in issue.
For these reasons the petition for certiora-ri is granted, the order appealed from is quashed and the papers of the case are remanded to the Superior Court with" our order endorsed thereon.
MURRAY, J., did not participate.